                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

James Donald Mimms,
           Plaintiff,                                                       Case No.: 1:18cv00754
                                                                            Judge Michael R. Barrett
        v.

Lincoln Ware, et al.,
             Defendants

                                                 ORDER

        This matter is before the Court on the Magistrate Judge’s November 6, 2018

Report and Recommendation (“R&R”). (Doc. 4).

        Proper notice was given to the parties under 28 U.S.C. § 636(b)(1)(C), including

notice that the parties would waive further appeal if they failed to file objections to the

R&R in a timely manner. See United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

Objections were due by November 20, 2018 and Plaintiff filed timely objections. 1 (Docs.

5, 6). The Magistrate Judge completed a comprehensive review of the record and the

same will not be repeated here except to the extent necessary to address Plaintiff’s

objections.

                                           STANDARD OF REVIEW

        When objections to a magistrate judge’s report and recommendation are

received on a dispositive matter, the assigned district judge “must determine de novo

any part of the magistrate judge’s disposition that has been properly objected to.” FED.

1
  On November 19, 2018, Plaintiff filed Objections. (Doc. 5). On February 28, 2019, he submitted a two-
page document which was docketed as “Supplemental Memorandum Opposing” the R&R. (Doc. 6).
Assuming he intends this filing to be supplemental objections to the R&R, he neither acknowledges the
untimeliness of this submission nor request leave to file supplemental objections to the R&R. However,
for purposes of this order, will liberally interpret this filing to be supplemental objections which include a
motion for an extension of time to file those supplemental objections and grant an extension.
R. CIV. P. 72(b)(3). After review, the district judge “may accept, reject, or modify the

recommended decision; receive further evidence; or return the matter to the magistrate

judge with instructions.” Id.

                                            ANALYSIS

       Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Magistrate Judge performed a sua

sponte review of Plaintiff’s Complaint to determine if the Complaint, or any portion of it,

should be dismissed for frivolousness, maliciousness, failure to state a claim upon

which relief may be granted, or seeking monetary relief from a defendant who is

immune from relief. After her review, the Magistrate Judge issued the pending R&R

which recommends dismissal of matter, as it is not clear what relief Plaintiff seeks and

the facts included in his Complaint fails to state a claim over which this Court has

subject matter jurisdiction. (Doc. 4). In particular, she found that the Complaint does

not establish diversity jurisdiction, as all parties are Ohio citizens and Plaintiff did not

include the requisite amount in controversy, and he does not assert a claim under

federal law. (Id.); see 28 U.S.C. §§ 1331 (federal question jurisdiction), 1332 (diversity

jurisdiction).

       In his objections, Plaintiff reiterates his belief that Defendants, along with

television and radio shows generally, prejudge his opinions, discriminate against him,

and mischaracterize him as a liar despite the fact that they invite the public to participate

in their daily radio show.      (Docs. 5, 6).     He also asserts that $500,000.00 to

$2,500,000.00 and, later, $5,500,000.00 would suffice as his asserted amount in

controversy. (Docs. 5, 6). However, even after a liberal review of Plaintiff’s objections,

the Court finds them to be general disagreements with the R&R which are insufficient to



                                             2
direct the Court’s attention to a specific issue with the recommended dismissal. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (holding that the objections of a petitioner

appearing pro se will be construed liberally); Howard v. Sec'y of Health & Human

Servs., 932 F.2d 505, 509 (6th Cir. 1991) (“A general objection to the entirety of the

Magistrate [Judge]’s report has the same effect as would a failure to object.”). Plaintiff

does not explain how the facts and arguments presented in his Complaint grant this

Court subject matter jurisdiction either through diversity jurisdiction or federal question

jurisdiction, and his inclusion of a possible amount in controversy does not cure the

Magistrate Judge’s finding that complete diversity of citizenship is lacking, as all parties

live in Ohio. Finally, although the Court appreciates and commends Plaintiff’s service in

the Republic of Vietnam, to the extent that he believes such service confers this Court

with jurisdiction in over any claims found in his Complaint, he is misunderstood. See

(Doc. 6).

       In sum, and after a de novo review of the filings in this matter, the Court agrees

with the Magistrate Judge’s recommendation that this matter should be dismissed, as

Plaintiff fails to establish a claim with a basis in law over which the Court has subject

matter jurisdiction.




                                             3
                                  CONCLUSION

       Based on the foregoing, the Court hereby OVERRULES Plaintiff’s objections

(Docs. 5, 6) and ADOPTS in full the Magistrate Judge’s November 6, 2018 R&R (Doc.

4).   Accordingly, this case is DISMISSED with prejudice and the matter shall be

CLOSED and TERMINATED from the Court’s docket.

       IT IS SO ORDERED.

                                            _____/s/ Michael R. Barrett__________
                                            Hon. Michael R. Barrett
                                            United States District Judge




                                        4
